Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  130050                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v        	                                                       SC: 130050
                                                                   COA: 264663
                                                                   Oakland CC: 2003-192917-FH
  MARCELL ALLEN CRAIG,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 18, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2006                      _________________________________________
           d0320                                                              Clerk